Citation Nr: 0602026	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 17, 1996, for 
the grant of a 30 percent evaluation for discoid lupus 
erythematosus with dermatitis of the face and forearms and 
hair loss of the scalp.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to November 
1970 and from October 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on an Order of the United States Court of Appeals for 
Veterans Claims (Court).  The matter initially came before 
the Board on appeal from an April 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 30 percent evaluation for 
discoid lupus erythematosus with dermatitis of the face and 
forearms and hair loss of the scalp, effective June 17, 1996.

In December 2001, the Board issued a decision denying the 
claim for an earlier effective date and denying the claim of 
whether a December 1989 rating decision was clearly and 
unmistakably erroneous (CUE) in not granting a disability 
rating greater than 0 percent for dermatitis of the face and 
forearms.  The veteran appealed the Board decision to the 
Court.  The Court issued a memorandum decision vacating the 
effective date claim and affirming the Board's decision with 
respect to CUE.  The Secretary of Veterans Affairs 
(Secretary) timely appealed that decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In June 2004, the Federal Circuit vacated the 
Court's memorandum decision and remanded the matter to the 
Court.

The Court issued its Order in August 2004 remanding the issue 
of entitlement to an earlier effective date for the grant of 
a 30 percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp, to the Board.  The Court affirmed the Board's 2001 
decision with respect to the CUE issue.

In February 2005, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA.  The 
action directed in the remand has been accomplished, and the 
matter has been returned to the Board for a decision.  



FINDINGS OF FACT

1.  The veteran sought VA treatment on September 2, 1990, 
reporting a six month symptomatic itching burning rash on his 
face, a condition which was service-connected and 
characterized as dermatitis of the face and forearms.  

2.  On June 17, 1996, the RO received a claim for increase in 
the veteran's dermatitis evaluation to include discoid lupus 
versus lupus erythematosus with supporting private medical 
records from May 1996.

3.  By a rating decision in December 1996, the RO 
characterized the veteran's disability as discoid lupus 
erythematosus with dermatitis, face and forearms, and 
assigned a 10 percent evaluation, effective June 17, 1996.

4.  By a rating decision in April 1997 the RO awarded a 30 
percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp, effective June 17, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 2, 1990, for 
the grant of a 10 percent evaluation for dermatitis of the 
face and forearms have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date prior to June 17, 
1996, for the grant of a 30 percent evaluation for discoid 
lupus erythematosus with dermatitis of the face and forearms 
and hair loss of the scalp have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was not provided such 
notice prior to the initial decision in this claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
VAOPGCPREC 8-2003.  The Court also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO adjudication, the RO did not err in not providing 
such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court 
also stated that an appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
The veteran was sent such a notice letter regarding the VCAA 
in March 2005.

The March 2005 notice included the type of evidence needed to 
substantiate claim for an earlier effective date.  The 
veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  In the supplemental 
statement of the case, dated in August 2005, the RO cited 38 
C.F.R. § 3.159 with the provision that the claimant provide 
any evidence in his possession that pertained to a claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In March 2005, he indicated he had no 
additional evidence to submit.  In September 2005, he 
provided additional argument.  As the veteran has not 
identified additional evidence, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  For above reasons, no further development is needed to 
ensure VCAA compliance. 


II.  Effective Date

Factual background

Service medical records contain findings of skin problems, 
including recurrent scaling and erythematous rash on the 
veteran's nose.  He was diagnosed with chronic dermatitis; 
polymorphous light eruption in July 1970.  A biopsy report 
from July 1970 confirmed the diagnosis of chronic dermatitis, 
with a comment that the pattern was more suggestive of 
polymorphous light eruption than of discoid lupus 
erythematosus.  He was placed on profile to include sun 
protection for his skin.  He continued to have a diagnosis of 
polymorphous light eruption of the nose in September 1970.

In November 1971, the veteran filed his original claim for 
service connection for his skin disorder.  A January 1972 VA 
examination report reflects findings of a skin eruption on 
the nasal tip.

By a March 1972 rating decision, service connection was 
granted for chronic dermatitis, polymorphous, light eruption, 
face.  A 10 percent rating was assigned under Diagnostic Code 
7800, effective from November 26, 1970.  In an April 1977 
rating decision, the 10 percent rating was confirmed.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated May 2, 1977.  He did not appeal.  VA 
benefits were suspended as of October 1, 1979, based on the 
veteran's having returned to active duty.

In August 1982, after the veteran had completed a second tour 
of active duty in October 1981, the RO recharacterized the 
disability as dermatitis of the face and arms and rated it as 
0 percent disabling under Diagnostic Code 7806, effective 
from October 25, 1981.  This was based upon a VA examination 
conducted in July 1982.  The veteran was notified of the RO's 
decision and of his appellate rights by letters dated August 
18 and 23, 1982.  He did not appeal.

In a statement received at the RO on July 2, 1985, the 
veteran stated that he wished to have his compensation 
resumed.  On October 29, 1985, the RO wrote to him at his 
most recent address of record concerning his inquiry for 
reinstatement of VA benefits.  He was provided a VA Form 21-
526 to complete.  However, these documents were returned to 
the RO by the postal service as undeliverable.

On March 13, 1986, the veteran's representative provided an 
"informal claim for service connected disability benefits."  
It was noted that a formal claim would follow.  Thereafter, 
in a statement received on March 31, 1986, the veteran stated 
that he wanted to reopen claims for increased ratings for 
hearing loss, a dental condition, and injury to the right 
knee, and injury to the right hand, a thyroid condition, and 
an injury to the right eye.  Attached to his statement was a 
document that listed several disabilities, including a facial 
skin condition.  The veteran was afforded a VA skin 
examination in May 1986.  

In July 1986, the RO denied entitlement to an increased 
rating for dermatitis of the face and forearms.  The veteran 
was notified of this decisions and of his appellate rights by 
letter dated July 22, 1986.  He did not appeal.

In a statement received at the RO on December 31, 1986, the 
veteran stated that he wanted reevaluation of his hearing 
loss and right knee condition.  He made no mention of his 
skin.  VA treatment records dated from 1986 to 1988 were 
associated with the claims folder.  They showed no treatment 
for the veteran's skin.

In a statement received at the RO on August 7, 1987, the 
veteran stated that he was constantly fighting his skin rash 
and redness, on his face, arms, and neck.  An additional 
statement was received in March 1989 requested service 
connection for effects of burns on the face, nose, neck, and 
left arm.  The veteran asked that his physical condition be 
reevaluated.  VA records dated from 1987 to September 27, 
1989 were obtained.  The veteran was also afforded a VA skin 
examination in November 1989.

In  December 1989, the RO denied an increased rating for the 
veteran's service-connected dermatitis.  He was notified of 
this decision and of his appellate rights by letter dated 
January 17, 1990.  He did not appeal.  (In December 2001, the 
Board found that the December 1989 rating decision was not 
clearly and unmistakable erroneous.  This decision was 
affirmed by the United States Court of Appeals for Veterans 
Claims in August 2004.)

A handwritten VA ear nose throat examination dated March 10, 
1994, showed a blanching, symmetrical facial rash.  The 
assessment was dermatitis.  

On June 17, 1996, the RO received the veteran's request that 
his claim be "reopened to include discoid lupus vs. lupus 
erythematosus."  He noted "this I had while in the service.  
See records."  The veteran submitted copies of service 
medical records of skin evaluation, and some private 
treatment records dating from May 1996.

Among the private medical records which were sent on June 17, 
1996, is a private pathology report dated on May 8, 1996 from 
the Freeman Cockerell Clinic which reveals a diagnosis of 
lupus erythematosus and a note that the changes favor the 
discoid form somewhat.  Clinical correlation was recommended.  
A May 23, 1996, letter drafted by Edward Spencer, M.D. from 
Texoma Dermatology reveals that this physician initially saw 
the veteran on May 3, 1996, with a complaint of burning, 
itching rash on his face, of 25 to 30 years' duration.  
Physical examination revealed a reddish rash with a scarring 
base distributed in sun exposed areas on the face, ears, and 
lateral neck.  The examination of non-sun exposed areas were 
completely normal.  Biopsy results obtained were noted to 
reveal changes that would favor the discoid form of Lupus 
Erythematosus (skin only involvement).  Blood work ordered to 
rule out systemic lupus was described as returning normal 
results, with ANA titer less than 40 and sedimentation rate 
of 12.  The clinical impression yielded was that the veteran 
had discoid lupus erythematosus.  By history he was said to 
have it for 25-30 years.  The lupus was characterized as 
having created facial scarring that was obvious on clinical 
examination, but aside from that no morbidity had occurred. 
Treatment was to include use of topical corticosteroids or in 
some cases internal medications.  It was again emphasized 
that the veteran had cutaneous lupus, with no evidence of 
internal involvement.

In a December 1996 rating decision, the RO recharacterized 
the veteran's disability as discoid lupus erythematosus with 
dermatitis, face and forearms, and granted an increased 
evaluation of 10 percent.  The RO assigned the 10 percent 
disability rating under Diagnostic Code 7809 for discoid 
lupus erythematosus with dermatitis of the face and forearms, 
effective June 17, 1996.  Dermatologic manifestations of this 
disease are noted to be evaluated under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Codes 7809, 7806 (1996).  

The veteran's testimony at an April 1997 RO hearing reveals 
complaints that his skin constantly itched and that he was 
unable to be exposed to sunlight.  He testified that the skin 
on both arms, the back of his neck, top of his head and sides 
of his face were involved.  He testified that he considered 
himself disfigured.

Evidence submitted at the April 1997 hearing included VA 
treatment records dated from late 1989 to early 1991.  These 
records show papules on the veteran's nose, assessed as 
status post burns of the face, on December 28, 1989.  On 
September 2, 1990, a record shows the complaint of burning, 
itching of a rash on the face and neck for six months.  The 
veteran was applying different lotion at different times 
without any good response.  On February 15, 1991, there were 
complaints of a macular papular rash and thickening of the 
skin around the neck, covering the left side of the neck, off 
and on for 15 years and now starting to feel like it was 
burning.  The assessment given was questionable polymorphous 
light eruptions.

Received at the time of the April 1997 hearing is a copy of a 
prescription filled by physician in July 1996 noting that the 
veteran was not to be exposed to sunlight due to his medical 
condition.  An April 1997 letter from a physician contains 
the assertion that the veteran had discoid lupus 
erythematosus, with dermatitis of the face and forearms.  
This letter describes him as suffering from constant itching 
due to extensive lesions and describes him as markedly 
disfigured as well.  Another physician wrote in 1997 that the 
veteran's diagnosis of lupus required him to be transferred 
to work as a darkroom technician due to the certification by 
the veteran's dermatologist of no exposure to sunlight.  An 
April 1997 letter describes him as having areas of scarring 
hair loss because of discoid lupus erythematosus, and advises 
wearing of a hat.

In the April 1997 rating decision on appeal, a 30 percent 
evaluation under Diagnostic Code 7809 was assigned for 
discoid lupus erythematous, with dermatitis of the face and 
forearms and hair loss of the scalp, effective June 17, 1996.  
The veteran was notified of that decision on May 12, 1997.  
He filed a notice of disagreement in July 1998.  

In August 2000, the Board remanded this issue to address 
procedural deficiencies and clarify the issues on appeal.  
Subsequent to this remand, additional medical evidence was 
received.  However this medical evidence including VA records 
from February 1999 to July 2000, as well as a March 2001 VA 
examination report, primarily address medical disorders that 
appear to be unrelated to the veteran's service-connected 
discoid lupus.  This evidence was generated subsequent to the 
currently assigned effective date of June 17, 1996.  In 
February 2005, the Board remanded this issue for VCAA 
compliance.  

Legal analysis

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2005).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Hazan, 10 
Vet. App. at 521.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

The veteran contends that he should be awarded an earlier 
effective date for the 30 percent evaluation his discoid 
lupus.  The effective date currently assigned is June 17, 
1996, which is the date he submitted a claim for an increased 
rating for this condition.  

In this case, because the effective date issue concerns 
entitlement to an increased rating for a disorder for which 
service connection has already been established, the 
provisions of 38 C.F.R. §§ 3.157 and 3.400(o) are applicable.

The Board acknowledges that the more recent medical evidence 
includes the characterization of discoid lupus, while the 
earlier evidence seemed to indicate skin rash.  In accordance 
with 38 C.F.R. § 4.13, the repercussion upon a current rating 
of service connection when a change is made of a previously 
assigned diagnosis or etiology must be kept in mind.  
38 C.F.R. § 4.13 (2005).  

The Board finds a VA treatment record received in April 1997, 
which was dated September 2, 1990 and showed treatment for 
dermatitis, constituted an informal claim for an increased 
rating pursuant to 38 C.F.R. § 3.157.  An earlier record 
dated December 28, 1989 did not mention dermatitis, but was 
related to nonservice-connected status post burns of the 
face; therefore, it is not an informal claim for an increase.  
The record dated on September 2, 1990, reflects symptoms of 
the rash of the face equivalent to a 10 percent rating under 
the then-applicable rating criteria at 7806.  (In this 
regard, the Board notes that the rating criteria for skin 
disorders at 38 C.F.R. § 4.118 were recently changed 
effective August 30, 2002.  However, the changes are not 
relevant to this claim for an earlier effective date, as they 
are not applied retroactively.)  

Specifically, a 10 percent rating under Diagnostic Code 7806 
required at that time eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions or marked disfigurement.  A 10 percent 
rating under Diagnostic Code 7800 was warranted for a 
moderate disfiguring scar of the face head or neck.  A 30 
percent rating required severe disfiguring scars of the head, 
face or neck, especially of producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7800 (1996).  

The September 2, 1990, record showed burning and itching of a 
rash on the face and neck for six months, not responsive to 
treatment.  The Board finds that this evidence supports a 10 
percent rating under the criteria found at Diagnostic Code 
7806, and no more, as of March 2, 1990, six months prior to 
the recorded complaint.  

There were no finding of severe disfiguring scars or 
extensive lesions or marked disfigurement, or constant 
exudation or itching which would support a 30 percent rating, 
in the treatment records dated prior to June 17, 1996.  For 
example, on February 15, 1991, there were complaints of a 
macular papular rash and thickening of the skin around the 
neck, covering the left side of the neck, starting to feel 
like it was burning.  Objective findings included raised red 
areas on the face and neck and a small nodule at the right 
wrist.  The VA treatment record dated March 10, 1994, showed 
only a blanching, symmetrical facial rash, diagnosed as 
dermatitis.   The May 23, 1996, letter from Dr. Spencer noted 
complaints of a burning, itching rash on the face, with 
objective findings of a reddish rash with a scarring base 
distributed in sun exposed areas on the face, ears, and 
lateral neck.  There were no findings of any deformity of the 
eyelids, lips or auricles, and no indication of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

Thus an ascertainable increase in excess of 10 percent was 
not shown at any time prior to June 17, 1996 (including in 
the one year period prior to September 2, 1990, the date of 
the veteran's claim for an increase - the only relevant 
treatment record in this time period, which was not 
considered by the final December 1989 rating decision, is the 
December 28, 1989, VA treatment note showing treatment for a 
nonservice-connected skin condition).  Only the evidence 
received after June 17, 1996, provides sufficient data which 
meet the criteria for the 30 percent rating for discoid lupus 
under Diagnostic Code 7809.  The evidence prior to that time 
shows the veteran to warrant no more than a 10 percent 
rating, as of March 2, 1990.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7809, 7806 (1996).  Thus, the Board finds 
that while an effective date of March 2, 1990, is warranted 
for a 10 percent rating for this condition, the evidence 
preponderates against the claim for an effective date of 30 
percent at any time prior to June 17, 1996.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.157, 3.400(b)(2), (o).  


ORDER

An effective date of March 2, 1990, is assigned for a 10 
percent evaluation for dermatitis of the face and forearms.  

An effective date earlier than June 17, 1996, for a 30 
percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


